COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Debra Shifflet and George Shifflet, Relators

Appellate case number:      01-14-00929-CV

Trial court case number:    2004-37975

Trial court:                310th Judicial District Court of Harris County

       On November 19, 2014, relators, Debra Shifflet and George Shifflet, filed a
petition for writ of mandamus challenging the trial court’s October 22, 2014 oral order
made during a hearing on the motion to dismiss filed by real party in interest Dawn
Renee Cantrell in the above-referenced trial cause number. The trial court granted the
motion to dismiss the relators’ petition in intervention in the suit to modify the parent-
child relationship, as to the child T.S.M., for lack of standing.
       Accordingly, because no response has been filed yet, we ORDER that the real
parties in interest respond to the petition for writ of mandamus within 20 days of the
date of this order. See TEX. R. APP. P. 52.8(b)(1).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    

Date: November 20, 2014